Opinion filed November 4, 2021




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-19-00331-CR
                                     __________

                       RICARDO KELLY, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 142nd District Court
                            Midland County, Texas
                        Trial Court Cause No. CR52972


                     MEMORANDUM OPINION
      The trial court convicted Ricardo Kelly of assault of a peace officer. See TEX.
PENAL CODE ANN. § 22.01(a)(1), (b-2) (West Supp. 2020). The trial court assessed
his punishment at confinement in the Institutional Division of Texas Department of
Criminal Justice for a term of five years. Appellant challenges his conviction in
three issues. We affirm.
                                   Background Facts
         On January 9, 2019, Officer Gage Smith and Officer Zachary McCammond
responded to a call for service at a residence in Midland. Both officers responded
wearing their standard Midland police officer uniforms and driving their standard
patrol vehicles. Dispatch advised the officers that there was a man in the house who
was acting very erratic and was being restrained by other occupants of the house.
         Officer Smith testified that, as they approached the house, they could hear
screaming. An occupant of the home guided the officers through the house to where
Appellant was located. That same occupant also informed the officers that he did
not know why Appellant was acting the way he was acting.
         When the officers found Appellant, “[h]e was sitting down, had his feet -- his
knees brought up to his chest. He was screaming. Very wide-eyed, looking all
around.” Appellant reacted violently when Officer Smith and Officer McCammond
shined their flashlights on him. A nearby occupant in the home told Officer Smith
that the flashlights were causing Appellant to react aggressively. Appellant agreed
with the occupant’s statement, indicating to Officer Smith that Appellant understood
what the officers were telling him. Officer Smith testified that it appeared to him
that Appellant was hallucinating; he believed that Appellant was high on
methamphetamine.
         Officer Smith verbally tried to calm Appellant down, but he quickly learned
that words alone were not working. Officer Smith then tried to go “hands-on” with
Appellant to calm him down. It was at this point when Appellant began to kick and
grab at Officer Smith. In response to this conduct, Officer McCammond stepped in
to aid Officer Smith in restraining Appellant. At this point, Sergeant Corson arrived
on scene and observed a silver object in Appellant’s hand, which he believed was a
knife.


                                            2
      After observing the silver object in Appellant’s hand, Officer Smith decided
that they needed to place Appellant in handcuffs as quickly as possible due to
potential safety risks. As the officers were attempting to handcuff Appellant and get
him to his feet, Appellant “began actively resisting, pulling away, refusing to stand
up, still screaming and kicking, [and] grabbing onto other officers.” Once on his
feet, Appellant began flailing his arms and pulling away from the officers. It took
Officer Smith, Officer McCammond, and Sergeant Corson to finally get the
handcuffs on Appellant.
      After Appellant was handcuffed, the officers removed him from the residence
and determined that he did not have a knife. While handcuffed, Appellant continued
resisting arrest. Officer McCammond placed Appellant in the back of another
officer’s patrol car on his stomach. Because of Appellant’s behavior while the
officers were trying to handcuff him, and Appellant’s continued resistance once the
handcuffs were on, Sergeant Corson and Officer McCammond decided that Officer
McCammond should ride in the back of the patrol car with Appellant. While
transporting Appellant to the Midland County Jail, Officer McCammond lay on top
of Appellant to further restrain him, as he was continuing to struggle in the back of
the patrol car.
      Once the officers arrived at the jail, Officer McCammond attempted to remove
Appellant from the patrol car. Officer McCammond first tried to get control of
Appellant’s legs and remove him from the car. However, instead of complying with
Officer McCammond and exiting the car, Appellant “pulled his one leg forward and
then kicked backwards into [Officer McCammond’s] leg.” Officer McCammond
then got back on top of Appellant to control him and remove him from the car.
Officer McCammond then had Appellant placed in a “restraint chair” to complete
Appellant’s booking.


                                         3
      The State charged Appellant by indictment with assault of a peace officer.
The State alleged that Appellant intentionally, knowingly, and recklessly caused
bodily injury to Officer McCammond by kicking and stomping him.
                                      Analysis
      We address Appellant’s first and third issues together because both issues
challenge the sufficiency of the evidence supporting Appellant’s conviction. In
Appellant’s first issue, he contends that there was insufficient evidence that he
possessed the requisite mens rea to assault a police officer. In his third issue,
Appellant makes a general challenge to the sufficiency of the evidence supporting
his conviction.
      A person commits assault if he intentionally, knowingly, or recklessly causes
bodily injury to another. Id. § 22.01(a)(1). The offense becomes assault on a peace
officer and is a felony of the second degree if it is committed against a person the
actor knows is a peace officer while the peace officer is lawfully discharging an
official duty. Id. § 22.01(b-2).
      We review a challenge to the sufficiency of the evidence under the standard
of review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323
S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89
(Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson standard, we review all
of the evidence in the light most favorable to the verdict and determine whether any
rational trier of fact could have found the essential elements of the offense beyond a
reasonable doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638
(Tex. Crim. App. 2010).
      When conducting a sufficiency review, we consider all the evidence admitted
at trial, including pieces of evidence that may have been improperly admitted.
Winfrey v. State, 393 S.W.3d 763, 767 (Tex. Crim. App. 2013) (Winfrey II);
Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). We defer to the
                                          4
factfinder’s role as the sole judge of the witnesses’ credibility and the weight witness
testimony is to be afforded. Brooks, 323 S.W.3d at 899. This standard accounts for
the factfinder’s duty to resolve conflicts in the testimony, to weigh the evidence, and
to draw reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S.
at 319; Clayton, 235 S.W.3d at 778.            When the record supports conflicting
inferences, we presume that the factfinder resolved the conflicts in favor of the
verdict and defer to that determination. Jackson, 443 U.S. at 326; Clayton, 235
S.W.3d at 778.
      It is not necessary that the evidence directly prove the defendant’s guilt;
circumstantial evidence is as probative as direct evidence in establishing a
defendant’s guilt, and circumstantial evidence can alone be sufficient to establish
guilt. Carrizales v. State, 414 S.W.3d 737, 742 (Tex. Crim. App. 2013) (citing
Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007)). Each fact need not
point directly and independently to guilt if the cumulative force of all incriminating
circumstances is sufficient to support the conviction. Hooper, 214 S.W.3d at 13.
Because evidence must be considered cumulatively, appellate courts are not
permitted to use a “divide and conquer” strategy for evaluating the sufficiency of the
evidence. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015). Instead,
appellate courts must consider the cumulative force of all the evidence. Villa v.
State, 514, S.W.3d 227, 232 (Tex. Crim. App. 2017).
      In his first and third issues, Appellant contends that he did not possess the
requisite mens rea to assault Officer McCammond and that, therefore, his conviction
is not supported by sufficient evidence. A person acts intentionally “when it is his
conscious objective or desire to engage in the conduct or cause the result.” PENAL
§ 6.03(a) (West 2021). A person acts knowingly “when he is aware that his conduct
is reasonably certain to cause the result.” Id. § 6.03(b). A person acts recklessly


                                           5
“when he is aware of but consciously disregards a substantial and unjustifiable risk
that the circumstances exist or the result will occur.” Id. § 6.03(c).
      Appellant suggests that the evidence was insufficient to show that he knew
that Officer McCammond was a police officer. We disagree. However, Appellant
kicked Officer McCammond after three or four police officers handcuffed him and
transported him to jail in a marked police car with Officer McCammond physically
restraining him in the patrol car by lying on top of Appellant. Accordingly, the trial
court could have reasonably inferred that Appellant knew that Officer McCammond
was a police officer at the time Appellant assaulted him.
      Appellant next contends that because of his mental condition, and possible
intoxication, he was incapable of forming any level of intent necessary to be guilty
of assaulting a police officer. “Voluntary intoxication does not constitute a defense
to the commission of a crime.” PENAL § 8.04(a). Furthermore, evidence of
intoxication “does not negate the elements of intent or knowledge.” Hawkins v.
State, 605 S.W.2d 586, 589 (Tex. Crim. App. [Panel Op.] 1980). Therefore, it is
irrelevant whether Appellant was under the influence at the time he committed the
offense.
      A person’s intent to commit a crime “can be inferred from the acts, words,
and conduct of the accused.” Patrick v. State, 906 S.W.2d 481, 487 (Tex. Crim.
App. 1995). Throughout all of Appellant’s interactions with the police, Appellant
was actively resisting the officers’ attempts to calm him down, place handcuffs on
him, and take him to their patrol car. Because of Appellant’s actions, Officer
McCammond and Sergeant Corson felt it was necessary for Officer McCammond to
ride on top of Appellant to the Midland jail to prevent Appellant from further
harming himself, other officers, or the property within the patrol car. Additionally,
Appellant continued to struggle while being transported to the jail. Based on
Appellant’s resistance throughout the entire interaction with the police, a reasonable
                                           6
factfinder could infer that Appellant intentionally, knowingly, or—at the very
least—recklessly kicked Officer McCammond in an attempt to further resist the
police.
      Appellant also contends that he could not have acted intentionally, knowingly,
or recklessly because he was merely acting reflexively and never took “aim” at
Officer McCammond.         The record does not support this contention.       Officer
McCammond testified as follows:
             Q. So at the point where he actually kicked you, can you describe
      for the Court how he did that?
           A. It was kind of like a donkey kick, I guess would be the best
      way to describe it. He pulled his one leg forward and then kicked
      backwards into my leg.
            Q. Did he do that more than once or just the one time?
            A. One time, sir.
             Q. And at that point in time when he did that, had you just gotten
      off of him?
            A. Yes, sir.
             Q. So no question that he would have known you were still very
      close to him at the point when he kicked you, correct?
            A. Yes, sir.
The testimony shows that Appellant was aware that Officer McCammond was near
him and that, by moving his leg forward and then kicking it back, Appellant
disregarded the risk that his leg would strike Officer McCammond. Appellant was
also conscious for the entire encounter with the police, and there was testimony to
show that Appellant was able to understand the things the police said to him.
      Appellant’s final contention regarding the sufficiency of the evidence is that
because Officer McCammond was “barely injured,” Appellant lacked a culpable
mental state. The Penal Code defines “bodily injury” as “physical pain, illness, or

                                         7
any impairment of physical condition.” PENAL § 1.07(a)(8). “Any physical pain,
however minor, will suffice to establish bodily injury.” Garcia v. State, 367 S.W.3d
683, 688 (Tex. Crim. App. 2012). Here, Officer McCammond testified that the kick
caused him pain. Accordingly, it is irrelevant that Officer McCammond did not
experience any lasting injuries from the kick.
      Considering all the evidence in the light most favorable to the verdict, we hold
that there was sufficient evidence for the trial court to have determined beyond a
reasonable doubt that Appellant committed assault upon a peace officer by kicking
Officer McCammond. We overrule Appellant’s first and third issues.
      In Appellant’s second issue, he contends that he received ineffective
assistance of counsel. Specifically, Appellant contends that his trial counsel was
ineffective because trial counsel “failed to call a single witness” and “minimally
questioned the State’s witnesses.” To establish that trial counsel rendered ineffective
assistance at trial, Appellant must show that counsel’s representation fell below an
objective standard of reasonableness and that there is a reasonable probability that
the result would have been different but for counsel’s errors. Thompson v. State, 9
S.W.3d 808, 812 (Tex. Crim. App. 1999) (citing Strickland v. Washington, 466 U.S.
668, 687–88 (1984)).
      A reasonable probability is a probability sufficient to undermine confidence
in the outcome of the trial. Strickland, 466 U.S. at 694.          There is a strong
presumption that counsel’s conduct fell within the wide range of reasonable
professional assistance, and the defendant must overcome the presumption that the
challenged action could be considered sound trial strategy. Id. at 689.
      A claim of ineffective assistance of counsel “must be firmly founded in the
record,   and    the   record   must    affirmatively    demonstrate      the   alleged
ineffectiveness.” Thompson, 9 S.W.3d at 814 (quoting McFarland v. State, 928
S.W.2d 482, 500 (Tex. Crim. App. 1996)). Direct appeal is usually an inadequate
                                          8
vehicle   to    raise    such   a     claim       because   the    record     is     generally
undeveloped. Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005).
Direct appeal is especially inadequate when counsel’s strategy does not appear in
the record. Id. Trial counsel should ordinarily have an opportunity to explain his
actions   before    an    appellate     court      denounces      counsel’s        actions   as
ineffective. Id. Without this opportunity, an appellate court should not find
deficient performance unless the challenged conduct was “so outrageous that no
competent attorney would have engaged in it.” Id. (quoting Garcia v. State, 57
S.W.3d 436, 440 (Tex. Crim App. 2001)).
      We note at the outset that although Appellant filed a motion for new trial, he
did not assert ineffective assistance of counsel. Furthermore, it does not appear that
a hearing occurred on Appellant’s motion for new trial. Accordingly, trial counsel
has not had an opportunity to explain his actions at trial.
      Appellant asserts that trial counsel was deficient because counsel did not call
any witnesses in favor of Appellant. To establish prejudice because of trial counsel’s
failure to call these witnesses during the guilt/innocence phase of trial, Appellant is
required to show that such witnesses were available and that he would have benefited
from their testimony. Perez v. State, 310 S.W.3d 890, 894 (Tex. Crim. App. 2010)
(citing King v. State, 649 S.W.2d 42 (Tex. Crim. App. 1983)). Nowhere in the record
does Appellant show that there were witnesses available for his trial counsel to call
that would have provided testimony beneficial to Appellant. Accordingly, Appellant
has failed to show that trial counsel was ineffective for failing to call witnesses.
      Appellant additionally contends that his trial counsel was ineffective because
counsel only minimally cross-examined the State’s witnesses. As noted above, trial
counsel has not had an opportunity to explain or defend his trial strategy in response
to the matters that Appellant contends were deficient. Appellant essentially contends


                                              9
that such an inquiry is unnecessary because trial counsel’s deficient conduct is
“evident from the record.” We disagree.
      In Ex parte McFarland, the court held that a trial counsel’s decision to not
more extensively cross-examine a State’s witness was a matter of defense strategy.
163 S.W.3d 743, 755–56 (Tex. Crim. App 2005). Here, Appellant broadly contends
that his trial counsel was ineffective because he minimally cross-examined the
State’s witnesses. However, Appellant makes no suggestion as to what his trial
counsel should have asked the State’s witnesses. Conversely, the record reflects that
Appellant’s trial counsel conducted extensive cross-examination of the State’s
witnesses. Appellant’s trial counsel even pointed out an inconsistency in Officer
McCammond’s testimony regarding when the jail staff brought out the restraint chair
for Appellant. Accordingly, Appellant has failed to establish that his trial counsel’s
representation fell below an objective standard of reasonableness or that the results
of the proceeding would have been different but for trial counsel’s alleged
deficiencies. We overrule Appellant’s second issue.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                JOHN M. BAILEY
                                                CHIEF JUSTICE


November 4, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.



                                           10